                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE SMITH,                                         Case No. 18-cv-06336-HSG
                                   8                     Plaintiff,                          AMENDED SCHEDULING ORDER
                                   9             v.                                          Dkt. No. 71
                                  10     UNITED HEALTHCARE INSURANCE
                                         COMPANY, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On January 28, 2020, the parties filed a stipulation to extend the existing case schedule.

                                  14   See Dkt. No. 71. The Court held a telephonic conference to discuss the proposal on February 12,

                                  15   2020. See Dkt. No. 76. The Court finds that good cause exists for the parties’ limited extension

                                  16   and GRANTS the stipulation. The Court accordingly SETS the following deadlines pursuant to

                                  17   Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  18
                                                                       Event                                   Deadline
                                  19
                                                      Close of First Fact Discovery Period                    May 1, 2020
                                  20
                                                Exchange Opening Class Certification Expert
                                  21                                                                         May 28, 2020
                                                                Reports
                                  22                   Exchange Rebuttal Expert Reports                      June 26, 2020
                                  23                   Close of Expert Discovery Period                      July 17, 2020

                                  24                     Motion for Class Certification                    September 10, 2020

                                  25            Opposition to Motion for Class Certification                October 8, 2020
                                                      Reply in Support of Motion for Class
                                  26                                                                        October 29, 2020
                                                                 Certification
                                  27             Hearing on Motion for Class Certification           November 19, 2020, 2:00 p.m.
                                  28
                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 2/14/2020

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
